Citation Nr: 1033146	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to radiation exposure.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from December 1956 to November 
1957.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2004 by the Department of Veteran 
Affairs (VA) Houston, Texas Regional Office (RO).

The Board previously remanded this claim in July 2009 for further 
development efforts.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The case was previously remanded for a medical opinion to address 
whether the Veteran's hypertension had its onset during service.  
This was based on the observation that the Veteran's blood 
pressure was recorded as 150/90 when examined in connection with 
his discharge from service, and he has a current diagnosis of 
hypertension.  The opinion that was obtained in this regard in 
April 2010, was not clearly expressed and thus, it is not 
possible to determine whether the benefits in this case may be 
granted.  Clarification of the opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The claims folder should be returned to 
the person who examined the Veteran in April 
2010.  The examiner should re-familiarize 
himself/herself with the facts of the case, 
and offer an opinion as to whether it is at 
least as likely as not the currently 
diagnosed hypertension had its onset in-
service or within one year of separation from 
service.  Such opinion and the supporting 
rationale should be clearly stated.  If the 
person who examined the Veteran in April 2010 
is not available, another appropriate VA 
examiner should provide the requested 
opinion.  If it is necessary to re-examine 
the Veteran to provide the requested opinion, 
that should be arranged.  

2. The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If any of the 
benefit sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



